UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 00-4546
GREGORY LEE RUTHERFORD, a/k/a G,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 01-4020
DAVID FRANKLIN RUTHERFORD,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 01-4021
TONY DURANT HARDY, a/k/a Tony
Scott, a/k/a Woo, a/k/a Bugs,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 01-4091
DARRIN W. CALDWELL, a/k/a Darren,
a/k/a Officer Darrell,
                Defendant-Appellant.
                                       
2                   UNITED STATES v. RUTHERFORD
            Appeals from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                             (CR-00-9)

                     Submitted: May 28, 2002

                      Decided: June 14, 2002

    Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anthony S. Ketron, Scott W. Gaylord, Janet J. Higley, ROBINSON,
BRADSHAW & HINSON, P.A., Charlotte, North Carolina; Albert J.
Siemens, Asheville, North Carolina; Charles W. McKeller, Brevard,
North Carolina; Ronald C. True, Asheville, North Carolina, for
Appellants. Robert J. Conrad, Jr., United States Attorney, Thomas R.
Ascik, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Darrin W. Caldwell, Tony Durant Hardy, David Franklin Ruther-
ford, and Gregory Lee Rutherford were convicted by a jury of one
                    UNITED STATES v. RUTHERFORD                       3
count of conspiracy to possess with intent to distribute cocaine base,
in violation of 21 U.S.C.A. § 846 (West 1999). On appeal, the Appel-
lants contend: (1) the evidence is insufficient to sustain the convic-
tions; (2) the district court erred by admitting evidence of drug
convictions under Rule 404(b) of the Federal Rules of Evidence; (3)
the sentences are unconstitutional; and (4) the district court’s factual
findings regarding drug quantities for sentencing purpose were clearly
erroneous. We grant the Government’s motion to supplement the
appendix and affirm the convictions and sentences.

   We must affirm the convictions if there is substantial evidence,
when viewed in the light most favorable to the Government, to sup-
port the verdicts. Glasser v. United States, 315 U.S. 60, 80 (1942). In
determining whether the evidence is substantial, this court inquires
whether there is evidence sufficient to support a finding of guilt
beyond a reasonable doubt. United States v. Burgos, 94 F.3d 849, 862
(4th Cir. 1996). In evaluating the sufficiency of the evidence, the
court assumes the fact finder resolved all contradictions in the evi-
dence in the Government’s favor. United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998). The fact finder, not the reviewing court,
weighs the credibility of the evidence and resolves any conflicts in the
evidence presented. United States v. Murphy, 35 F.3d 143, 148 (4th
Cir. 1994).

   To prove a conspiracy to possess cocaine base with intent to dis-
tribute, the Government must establish: (1) an agreement to possess
cocaine with the intent to distribute existed between two or more per-
sons; (2) the defendant knew of the conspiracy; and (3) the defendant
knowingly and voluntarily became a part of this conspiracy. Burgos,
94 F.3d at 857. "[A] conspiracy is clandestine and covert, thereby fre-
quently resulting in little direct evidence of such an agreement." Id.,
94 F.3d at 857. A conspiracy may be proven entirely by circumstan-
tial evidence. "Circumstantial evidence tending to prove a conspiracy
may consist of a defendant’s ‘relationship with other members of the
conspiracy, the length of this association, [the defendant’s] attitude
[and] conduct, and the nature of the conspiracy.’" Id. at 858 (quoting
United States v. Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984)). "[T]he
requisite agreement to act in concert need not result in any such for-
mal structure, indeed frequently, in contemporary drug conspiracies,
contemplates and results in only a loosely-knit association of mem-
4                    UNITED STATES v. RUTHERFORD
bers linked only by their mutual interest in sustaining the overall
enterprise of catering to the ultimate demands of a particular drug
consumption market." United States v. Banks, 10 F.3d 1044, 1054
(4th Cir. 1993). We find there was substantial evidence to support the
convictions.

   Review of a district court’s determination of the admissibility of
evidence under Rule 404(b) is for abuse of discretion. United States
v. Queen, 132 F.3d 991, 995 (4th Cir. 1997). A district court will not
be found to have abused its discretion unless its decision to admit evi-
dence under Rule 404(b) was arbitrary or irrational. United States v.
Haney, 914 F.2d 602, 607 (4th Cir. 1990). Evidentiary rulings are also
subject to review for harmless error under Federal Rule of Criminal
Procedure 52, and will be found harmless if the reviewing court can
conclude "without stripping the erroneous action from the whole, that
the judgment was not substantially swayed by the error." United
States v. Nyman, 649 F.2d 208, 211-12 (4th Cir. 1980) (quoting Kot-
teakos v. United States, 328 U.S. 750, 765 (1946)).

   Under Rule 404(b), evidence of other bad acts is admissible if it is
"probative of a material issue other than character." Huddleston v.
United States, 485 U.S. 681, 686 (1988)). Such evidence is properly
admitted when it is "(1) relevant to an issue other than character, (2)
necessary, and (3) reliable." United States v. Mark, 943 F.2d 444, 447
(4th Cir. 1991) (internal citations and quotations omitted). Where
error is founded on a violation of Rule 404(b), the test for harmless-
ness is "whether we can say with fair assurance, after pondering all
that happened without stripping the erroneous action from the whole,
that the judgment was not substantially swayed by the error." United
States v. Heater, 63 F.3d 311, 325 (4th Cir. 1995). "In applying this
test, we must be mindful that it does not ask simply whether we
believe that irrespective of the error there was sufficient untainted evi-
dence to convict but, more stringently, whether we believe it highly
probable that the error did not affect the judgment." Nyman, 649 F.2d
at 212. The following three factors must be considered: "(1) the cen-
trality of the issue affected by the error; (2) the steps taken to mitigate
the effects of the error; and (3) the closeness of the case." United
States v. Ince, 21 F.3d 576, 583 (4th Cir. 1994).

  We need not discuss the merits of the Appellants’ claims because
we conclude that any error regarding the admission into evidence of
                    UNITED STATES v. RUTHERFORD                       5
their convictions was harmless. United States v. Weaver, 282 F.3d
302, 313 (4th Cir. 2002) (declining to discuss merits of claim because
the admission of the evidence was harmless). The admitted evidence
did not concern the central issue of whether there was an agreement
by the Appellants to engage in a drug conspiracy. The district court
gave a limiting instruction to the jury and it is presumed the jury fol-
lowed the instruction. United States v. Johnson, 54 F.3d 1150, 1160
(4th Cir. 1995). Finally, this case was not close.

  Because the Appellants were not sentenced above the statutory
maximum term of imprisonment under 21 U.S.C. § 841(b)(1)(C)
(West 1999 & Supp. 2001), their sentences are not unconstitutional.
See United States v. Dinnall, 269 F.3d 418, 423 (4th Cir. 2001);
United States v. Promise, 255 F.3d 150, 156 (4th Cir. 2001) (en banc),
cert. denied, ___ U.S. ___, No. 01-6398 (May 28, 2002).

  Finally, we find the district court’s findings at sentencing regarding
drug quantities were not clearly erroneous. United States v. Randall,
171 F.3d 195, 210 (4th Cir. 1999).

   We affirm the convictions and sentences. We grant the Govern-
ment’s motion to supplement the appendix. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED